Exhibit 10.1

EXECUTION VERSION

TERMINATION AGREEMENT

This TERMINATION AGREEMENT (this “Agreement”), dated as of April 6, 2016, is by
and among Pfizer Inc., a Delaware corporation (the “Company”), Allergan plc, an
Irish public limited company (“Parent”), Watson Merger Sub Inc., a Delaware
corporation and a direct wholly owned Subsidiary of Parent (“Merger Sub”), and
Allergan Medical GmbH (f/k/a Allergan Medical S.À.R.L.), a wholly owned
Subsidiary of Parent (“Medical”) (each, a “Party” and collectively, the
“Parties”).

WHEREAS, the Parties entered into that certain Agreement and Plan of Merger,
dated as of November 22, 2015 (as amended on March 4, 2016 by Amendment No. 1,
the “Merger Agreement”, and capitalized terms used herein and not defined having
the meanings assigned thereto in the Merger Agreement);

WHEREAS, the Parties acknowledge that, on April 4, 2016, an “Adverse Tax Law
Change” (as defined in the Merger Agreement) occurred; and

WHEREAS, as result of such Adverse Tax Law Change, the Parties desire to
terminate the Merger Agreement by mutual written consent, and to release each
other from all claims, obligations and liabilities arising out of, in connection
with or relating to the Merger Agreement, in each case, on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

1. Termination. Pursuant to Section 8.1(a) of the Merger Agreement, the Parties
hereby agree that the Merger Agreement, including all schedules and exhibits
thereto, and all ancillary agreements contemplated thereby (collectively, the
“Transaction Documents”), are hereby terminated effective immediately on the
date hereof (the “Termination Time”) and, notwithstanding anything to the
contrary in the Transaction Documents, including Section 8.2 of the Merger
Agreement, the Transaction Documents are terminated in their entirety and shall
be of no further force or effect whatsoever (the “Termination”).

2. Expenses. The Company agrees to pay Parent $150,000,000.00 (which payment
shall be in respect of Parent’s costs, fees and expenses incurred in connection
with the authorization, preparation, negotiation, execution, performance and
termination of the Transaction Documents and the Transactions) (the “Expense
Reimbursement”) by wire transfer to an account designated by Parent, which
Expense Reimbursement shall be made within three (3) business days of the
Termination Time.

3. Mutual Release; Disclaimer of Liability. Each of the Company and Parent, each
on behalf of itself and each of its respective successors, Subsidiaries (in the
case of Parent, including Merger Sub and Medical), Affiliates, divisions,
assignees, officers, directors, employees, representatives, agents, shareholders
and advisors (the “Releasors”), does, to the fullest extent permitted by Law,
hereby fully release, forever discharge and covenant not to sue any other Party,
any of their respective successors, Subsidiaries, Affiliates, divisions or
assignees, and any of their respective present or former officers, directors,
employees, representatives, agents, shareholders, financial advisors, auditors,
attorneys, heirs, administrators, devisees or legatees (collectively the
“Releasees”), from and with respect to any and all liability,



--------------------------------------------------------------------------------

claims, rights, actions, causes of action, suits, liens, obligations, accounts,
debts, demands, agreements, promises, liabilities, controversies, costs,
charges, damages, expenses and fees (including attorney’s, financial advisor’s
or other fees) (“Claims”), howsoever arising, whether based on any Law or right
of action, known or unknown, mature or unmatured, contingent or fixed,
liquidated or unliquidated, accrued or unaccrued, which Releasors, or any of
them, ever had or now have or can have or shall or may hereafter have against
the Releasees, or any of them, in connection with, arising out of or related to
the Transaction Documents or the transactions contemplated therein or thereby.
The release contemplated by this Section 3 is intended to be as broad as
permitted by Law and is intended to, and does, extinguish all Claims of any kind
whatsoever, whether in Law or equity or otherwise, that are based on or relate
to facts or conditions or actions (known or unknown) that have existed or
occurred at any time from the beginning of time to and including the Termination
Time. Each of the Releasors hereby expressly waives to the fullest extent
permitted by Law the provisions, rights, and benefits of California Civil Code §
1542 (or any similar Law), which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Nothing in this Section 3 shall (i) apply to any action by any Party to enforce
the rights and obligations imposed pursuant to this Agreement or the
Confidentiality Agreement or (ii) constitute a release by any Party for any
Claim arising under this Agreement or the Confidentiality Agreement.

4. Representations and Warranties. Each Party represents and warrants to the
other that: (i) such Party has all requisite corporate power and authority to
enter into this Agreement and to take the actions contemplated hereby; (ii) the
execution and delivery of this Agreement and the actions contemplated hereby
have been duly authorized by all necessary corporate action on the part of such
Party, including any necessary approval of each of such Party’s relevant boards
of directors; and (iii) this Agreement has been duly and validly executed and
delivered by such Party and constitutes a legal, valid and binding obligation of
such Party enforceable against such Party in accordance with its terms.

5. Further Assurances. Each Party shall, and shall cause its Subsidiaries and
Affiliates to, cooperate with each other in the taking of all actions necessary,
proper or advisable under this Agreement and applicable Laws to effectuate the
Termination. Without limiting the generality of the foregoing, the Parties
shall, and shall cause their respective Subsidiaries and Affiliates to,
cooperate with each other in connection with the withdrawal of any applications
to or termination of proceedings before any Relevant Authority (including any
Parent Regulatory Agency and Company Regulatory Agency), in each case to the
extent applicable, in connection with the transactions contemplated by the
Transaction Documents.

6. Third-Party Beneficiaries. Except for the provisions of Section 3, with
respect to which each Releasee is an expressly intended third-party beneficiary
thereof, this Agreement is not intended to (and does not) confer on any Person
other than the Parties any rights or remedies or impose on any Person other than
the Parties any obligations.

7. Entire Agreement. This Agreement and the Confidentiality Agreement constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all other prior agreements and understandings, both written
and oral, between the Parties or any of them with respect to the subject matter
hereof.

 

-2-



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without giving effect to
conflicts of laws principles that would result in the application of the Law of
any other jurisdiction.

9. Submission to Jurisdiction; Appointment of Agent for Service of Process. Each
of the Parties hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Court of Chancery of the
State of Delaware, or, if (and only if) such court finds it lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in
Delaware, and appellate courts thereof, in any action or proceeding arising out
of or relating to this Agreement for recognition or enforcement of any judgment
relating thereto, and each of the Parties hereby irrevocably and unconditionally
(i) agrees not to commence any such action or proceeding except in the Court of
Chancery of the State of Delaware, or, if (and only if) such court finds it
lacks subject matter jurisdiction, the Federal court of the United States of
America sitting in Delaware, and appellate courts thereof, (ii) agrees that any
claim in respect of any such action or proceeding may be heard and determined in
the Court of Chancery of the State of Delaware, or, if (and only if) such court
finds it lacks subject matter jurisdiction, the Federal court of the United
States of America sitting in Delaware, and appellate courts thereof, (iii)
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any such
action or proceeding in such courts and (iv) waives, to the fullest extent
permitted by Law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in such courts. Each of the Parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each Party to this Agreement irrevocably consents to service of
process inside or outside the territorial jurisdiction of the courts referred to
in this Section 9 in the manner provided for notices in Section 9.4 of the
Merger Agreement. Nothing in this Agreement will affect the right of any Party
to this Agreement to serve process in any other manner permitted by Law.

10. Counterparts. This Agreement may be executed manually or by facsimile by the
Parties, in any number of counterparts, each of which shall be considered one
and the same agreement and shall become effective when a counterpart hereof
shall have been signed by each of the Parties and delivered to the other
Parties. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile transmission or by e-mail of a .pdf attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

11. Specific Performance. The Parties agree that irreparable injury will occur
in the event that any of the provisions of this Agreement is not performed in
accordance with its specific terms or is otherwise breached. Each Party shall be
entitled to an injunction or injunctions to prevent or remedy any breaches or
threatened breaches of this Agreement by any other Party, to a decree or order
of specific performance to specifically enforce the terms and provisions of this
Agreement and to any further equitable relief. The Parties’ rights in this
Section 11 are an integral part of this Agreement and each Party hereby waives
any objections to any remedy referred to in this Section 11 (including any
objection on the basis that there is an adequate remedy at Law or that an award
of such remedy is not an appropriate remedy for any reason at Law or
equity). For the avoidance of doubt, each Party agrees that there is not an
adequate remedy at Law for a breach of this Agreement by any Party. In the event
any Party seeks any remedy referred to in this Section 11, such Party shall not
be required to obtain, furnish, post or provide any bond or other security in
connection with or as a condition to obtaining any such remedy.

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by and
on behalf of each the undersigned as of the date first written above.

 

PFIZER INC. By:  

/s/ Douglas M. Lankler

  Name:   Douglas M. Lankler   Title:   Executive Vice President, General
Counsel

 

ALLERGAN PLC By:  

/s/ A. Robert D. Bailey

  Name:   A. Robert D. Bailey   Title:   Chief Legal Officer and Corporate
Secretary

 

WATSON MERGER SUB INC. By:  

/s/ A. Robert D. Bailey

  Name:   A. Robert D. Bailey   Title:   President ALLERGAN MEDICAL GMBH By:  

/s/ Jan Peters

  Name:   Jan Peters   Title:   Authorized Signatory

[Signature Page to Termination Agreement]